Memorandum by the Court. Appeal by claimant from a decision of the Workmen’s Compensation Board denying him an award for total disability due to dust disease. The claim was disallowed as untimely and this holding was correct under section 44-a of the Workmen’s Compensation Law as amended (L. 1965, ch. 613, elf. July 1, 1965) and, of course, was also untimely under section 44-a, which the board applied, as constituted prior to that date. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Staley, Jr., JJ., concur; Taylor, J., not voting.